Citation Nr: 0702026	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD) on a secondary basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had served on active duty from November 1955 to 
September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2003 and January 2004 rating decisions by 
which the RO denied the veteran's claims.  

In September 2006, the veteran withdrew his hearing request.  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  See 38 C.F.R. § 20.704(e) (2006).  

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).  


FINDINGS OF FACT

1.  Hypertension is shown to be related to the veteran's 
active duty service.  

2.  CAD is not shown to be related to the veteran's active 
duty service or to be related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in or as a result of the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2006).

2.  The veteran's CAD was not incurred in or as a result of 
his active duty service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in June 2003 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Via the March 2006 letter, the veteran was apprised 
of disability ratings and effective dates as mandated by the 
Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private medical records.  The veteran has 
identified no further relevant evidence.  As well, the 
veteran was afforded VA medical examinations and opinions in 
furtherance of his claims.  See Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no- 
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Factual Background

On July 1954 pre-induction medical examination, the veteran's 
blood pressure was 146/78.  On November 1955 pre-induction 
medical examination, the veteran's blood pressure was 150/80.  
Prior to induction, the veteran reported shortness of breath 
and pain or pressure in the chest.  Hypertension was not 
specifically noted prior to enlistment.

In August 1957, the veteran was hospitalized for blood 
pressure monitoring.  On admission, blood pressure was 
150/112.  On the ward, the veteran's blood pressure was 
consistently approximately 150/100.  

In September 1957, the veteran's blood pressure was 144/90, 
and hypertensive vascular disease was diagnosed.  However, 
after examination and an X-ray study of the chest, which 
revealed normal results, the veteran's blood pressure was 
stabilized, and he was returned to duty.

On separation medical examination, the veteran's blood 
pressure was 148/110.  

On August 2003 VA heart examination report, the examiner did 
not state explicitly when CAD was diagnosed but intimated hat 
it had its onset after service.  Coronary artery bypass 
grafts took place in 1985 and 1991 and angioplasties were 
performed in 1997 and 2000.  The veteran also suffered a 
heart attack in 1984.  The examiner noted that the veteran 
had significant functional impairment related to his heart 
and opined that the veteran's CAD and valvular heart disease 
were unrelated to his hypertension.  He explained that these 
disorders entailed many risk factors, the most important of 
which was atherosclerosis, not hypertension.

In a September 2003 report, a VA physician who reviewed the 
veteran's claims file opined that the veteran's current 
hypertension was related to his pre-induction hypertension 
and that there was no evidence that the veteran's 
hypertension underwent aggravation in service that was beyond 
the normal progression of the disorder.  

In November 2003, a VA physician again reviewed the claims 
file and opined that the medical evidence did not reveal 
aggravation of hypertension that was beyond the normal 
expected course of the condition.  

In a May 2004 letter, J.S. Eiden, M.D. indicated that he was 
treating the veteran for hypertension and CAD.  Based on 
records provided by the veteran, Dr. Eiden asserted that the 
veteran's blood pressure was "fairly normal" on entry into 
service and that the veteran's blood pressure became 
increasingly elevated throughout service.  Dr. Eiden was 
unsure as to whether the veteran was exposed to harmful 
chemicals in service that might have caused as increase in 
blood pressure, but he indicated that "the possibility [was] 
definitely there."  

Discussion

Hypertension 

A disagreement is evident as to whether the onset of 
hypertension occurred before service.  The VA physicians who 
provided opinions regarding the origins and progression of 
the veteran's hypertension asserted that hypertension was 
present on entry into service.  Dr. Eiden, on the other hand, 
indicated that the veteran's blood pressure was "relatively 
normal" on entry into service.  Because, however, elevated 
blood pressure was manifest on two pre-induction examinations 
that were conducted months apart from each other and was 
present throughout service and after service, the Board is of 
the opinion that there is clear and unmistakable evidence 
that hypertension was present on entry into service.  
38 U.S.C.A. § 1111, 38 C.F.R. § 3.304.  However, the evidence 
reflects that the veteran's hypertension increased in 
severity during service.  Thus, the presumption of sound 
condition is not rebutted, and the veteran is presumed to 
have been in sound condition on entry into service.  Id.; 
VAOPGCPREC 3- 2003; see also Wagner, supra; Cotant, supra.  

The Board need not discuss entitlement to service connection 
for hypertension based on aggravation as the presumption of 
soundness was not rebutted, and hypertension is not shown to 
have pre-existed service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Whether or not hypertension was present on enlistment, it was 
certainly shown in service.  The post-service medical 
evidence reflects that the veteran's current hypertension is 
related to that which was present in service.  Because there 
is a nexus between the veteran's present hypertension and 
service, service connection for hypertension is granted.  
38 C.F.R. § 3.303.

CAD 

The service medical records are silent as to heart disease of 
any sort, but the evidence indicates that CAD had its onset 
long after the veteran separated from service.  Indeed, the 
veteran does not claim that heart disease originated in 
service.  Rather, he alleges that his CAD is due to his now 
service-connected hypertension.

Initially, the Board observes that service connection for CAD 
on a direct basis cannot be granted because the evidence does 
not show, and the veteran does not contend, that CAD is 
etiologically related to service.  38 C.F.R. § 3.303.  

Furthermore, service connection for CAD cannot be granted on 
a secondary basis.  38 C.F.R. § 3.310.  Service connection on 
a secondary basis presupposes an underlying service-connected 
disability.  Id.  The veteran's only service-connected 
disability is hypertension, and the August 2003 VA examiner 
concluded that the veteran's CAD resulted from multiple risk 
factors and most likely atherosclerosis.  There is no 
competent medical evidence that CAD is related to a service 
connected disability.  Because there appears that a 
preponderance of the evidence supports the conclusion that 
the veteran's CAD resulted from a cause other than 
hypertension, service connection for CAD as secondary to 
service-connected hypertension cannot be granted.  38 C.F.R. 
§ 3.310.

In making the foregoing determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is granted.

Service connection for CAD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


